Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 contains the trademark/trade name FLEXSORB.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the absorbing solvent and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Miyoshi (US 2002/0083698).
With respect to claims 1, Fig. 2 of WO 2012/154043 shows a method for the recovery of sulphur from H2S-containing gases (abstract; p. 12, l. 11- p. 14, l. 21; p. 3, l. 20-25; p. 7, l. 14-15) including: acid gas and oxygen or oxygen enriched air are fed to a 
The reactor effluent is cooled down in a waste heat boiler 6, where heat is recovered generating high pressure steam. The process gas from the waste heat boiler is fed to a sulphur condenser 7, where sulphur is condensed and sent to degassing and storage. The tail gas 15 originating from the sulphur condenser is preheated in tail gas preheater 16 and sent to hydrogenation reactor 18, where all Sulphur compounds contained in the process gas are converted to H2S under slight hydrogen excess. Additionally, it would have been obvious to vary the parameters of the condenser to achieve the percent of water vapor condensed as claimed through routine experimentation in the absence of unexpected results.
The tail gas leaving the reactor is cooled in a waste heat boiler 19 and quenched in quench tower 20, where process gas is cooled using the condensate 21 generated in the gas cooling. 
The gas is further fed to absorber 25, where H2S contained therein is absorbed in a lean amine solution 26. Acid gas 33 obtained by regeneration in amine regenerator 27 is recycled to thermal oxidative cracking reaction chamber 42. 
043 fails to teach that the boiler feedwater heated from the reaction furnace outlet stream creates saturated steam.
Miyoshi, however, teaches a method for recovering heat from a combustion process (abstract) wherein a waste heat boiler produces saturated steam (para. 0050).

Regarding claim 2, thermal oxidative cracking is carried out at a temperature between 1100 and 1550°C (p. 7, II. 14-15).
Regarding claim 5, a lean amine solution is explicitly taught, which comes from the amine regenerator 27, which as such would be expected to contain at least some amount of the claimed compounds.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Cottrell (US 4861930).
043 teaches a method as described above in claim 1, but fails to teach the hot gases stream is 125-300 C.
Cottrell, however, teaches a method of hydrogenation (abstract) wherein a feed stream is preheated to a temperature of hydrogenation (100-300 C) for the purpose of preparing the feed for the reaction (col. 10, lines 5-20; col. 11, lines 45-60).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the feed stream of 043 preheated to a temperature of hydrogenation (100-300 C) in order to prepare the feed for the reaction as taught by Cottrell.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Stauffer (US 2007/0282131).
043 teaches a method as described above in claim 1, but fails to teach venting the waste gas stream to atmosphere.
Stauffer, however, teaches a method of producing a chemical product (abstract) wherein a stream resulting from a scrubber after hydrogen sulfide removal is vented to the atmosphere (para. 0022).
Therefore, it would have been obvious to one of ordinary skill in the art to provide a stream resulting from a scrubber after hydrogen sulfide removal of 043 is vented to the atmosphere in order to carry out a process parameter known in the art as taught by Stauffer.

Claim 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Carter (US 4741884).
043 teaches a method as described above in claim 1.
If 043 fails to teach the absorbing solvent as described in claim 5, Carter will be applied herein.
Carter teaches a process of removing H2S from a gas stream (abstract) wherein DEA and MEA are used for the purpose of complete absorption of hydrogen sulfide from the gas stream (col. 1, lines 15-30).
Therefore, it would have been obvious to one of ordinary skill in the art to provide DEA and MEA as the absorbing solvent in 043 in order to completely absorb hydrogen sulfide from the gas stream as taught by Carter.
Regarding claim 6, as Carter teaches that DEA and MEA allow for complete absorption of H2S, it appears that the hydrogen recycle stream would necessarily be greater than 25% by volume.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Piyasil (US 6418864) and Watson (US 20020006371).
043 teaches a method as described above in claim 1, but fails to teach combusting the waste gas stream, an air stream, and fuel stream in an oxidizer to produce a sulfur dioxide waste stream.
Watson, however, teaches a method of treating gas streams comrpsiing H2S (para. 0001) wherein H2S containing gas is sent to an incinerator for the purpose of converting the H2S to SO2 (para. 0055).
Piyasil additionally teaches that an incinerator requires air and fuel to be provided for the purpose of carrying out combustion (col. 1, lines 15-25).
Therefore, it would have been obvious to one of ordinary skill in the art to provide H2S containing gas with air and fuel is sent to an incinerator in 043 in order to convert the H2S to SO2 and carrying out combustion in an incinerator as taught by Watson and Piyasil, respectively.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012/154043 in view of Piyasil (US 6418864) and Watson (US 20020006371) and Alkhazov (US 2012/0251436) and Heisel (US 4795620).
043 teaches a method as described above in claim 1, but fails to teach removing an amount of SO2 from sulfur dioxide waste stream to produce a sulfur dioxide recycle stream and a waste effluent stream such that the waste effluent stream comprises less than 1% by volume sulfur dioxide and recycling the SO2 recycle stream to the main burner of the thermal unit.
Alkhazov, however, teaches a method of purifying a gas stream comprising H2S (para. 0004) wherein sulfur dioxide is removed from a waste gas stream for the purpose of fully extracting SO2 (meets limitation of less than 1% in the waste effluent stream) from the gas stream (para. 0115).
Heisel teaches a method for treating a gas stream containing H2S (abstract) wherein SO2 is recycled to the burner for the purpose of maintaining a desired ratio of H2S and SO2 in the burner (col. 5, lines 20-45).
Therefore, it would have been obvious to one of ordinary skill in the art to provide wherein sulfur dioxide is removed from a waste gas stream for the purpose of fully extracting SO2 (meets limitation of less than 1% in the waste effluent stream) from the gas stream and the SO2 is recycled to the burner in 043 in order to maintain a desired ratio of H2S and SO2 in the burner as taught by Alkhazov and Heisel, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735